Name: Commission Regulation (EC) NoÃ 613/2005 of 21 April 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 22.4.2005 EN Official Journal of the European Union L 103/1 COMMISSION REGULATION (EC) No 613/2005 of 21 April 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 22 April 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 April 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 21 April 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 137,4 204 94,1 212 118,7 624 101,8 999 113,0 0707 00 05 052 137,4 204 62,7 999 101,1 0709 90 70 052 103,5 204 37,2 999 70,4 0805 10 20 052 50,4 204 45,1 212 58,1 220 48,6 400 48,2 624 58,4 999 51,5 0805 50 10 052 50,4 388 70,6 400 60,0 528 62,3 624 65,8 999 61,8 0808 10 80 388 90,8 400 138,4 404 127,8 508 66,9 512 63,3 524 46,1 528 66,3 720 78,6 804 103,1 999 86,8 0808 20 50 388 82,5 512 62,5 528 64,9 720 32,9 999 60,7 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.